Citation Nr: 1758553	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  14-05 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an effective date earlier than July 21, 2011 for the assignment of a 20 percent rating for right shoulder strain.

2.  Entitlement to service connection for substance abuse, as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney 


ATTORNEY FOR THE BOARD

J. Negron, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from November 1997 to July 2011. 

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from September 2012 and October 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho. 

The claim of entitlement to service connection for substance abuse was brought before the Board in July 2015 and was remanded for further development. 


FINDINGS OF FACT

1.  The Veteran was discharged from active duty on July 20, 2011, and has been provided the earliest effective date that is allowed under the applicable law. 

2.  The probative evidence of record shows the Veteran did not suffer from substance abuse at any time during the appeal period.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to July 21, 2011 for the grant of a 20 percent rating for right shoulder strain have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

2.  The criteria for service connection for substance abuse, as secondary to PTSD, are not met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria 

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

I.  Earlier Effective Date

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  See 38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).  Additionally, when an application for disability compensation is received within one year of the date of the Veteran's discharge or release from service, the effective date of such award shall be the day following the veteran's release.  38 U.S.C. § 5110(b)(1) (2012).

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement to a benefit.  38 C.F.R. § 3.1(p) (2017).  Any communication indicating intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a) (2017).  

Here, the Veteran is currently service-connected for right shoulder strain as 20 percent disabling from July 21, 2011.  The Veteran was discharged from service on July 20, 2011, and subsequently filed a formal claim for right shoulder strain in October 2011.  As the claim was received within one year of his discharge from service, the earliest effective date the Veteran could be given for his 20 percent rating is July 21, 2011.  Thus, the Veteran has already received the earliest possible effective date allowable by law under 38 U.S.C. § 5110.  

Therefore, because the Veteran currently has the earliest effective date possible under the applicable law, the appeal must be denied. 

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection, the record must show competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d, 1362, 1366 (Fed. Cir. 2009).

When considering such a claim for service connection, the Board must consider on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).  The mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

Here, the Veteran contends that he is entitled to service connection for substance abuse, as secondary to his service-connected PTSD. 

In April 2012, the Veteran received a VA examination.  The examiner noted that the Veteran mentioned alcohol and pain medication abuse in the past; however, he currently had no pain medication use other than occasional use of non-steroidal anti-inflammatory medication.  Further, the Veteran reported that he had not drunk alcohol in 14 months, and was in a church recovery program. 

In September 2012, the April 2012 examiner provided an addendum opinion regarding whether the Veteran's substance abuse is at least as likely as not proximately due to or the result of his service-connected PTSD.  The examiner opined that there was no clear evidence that the Veteran abused prescription medication or drank alcohol in reaction to his mental condition.  The examiner stated the Veteran did not clearly describe any symptoms of alcohol abuse and provided no evidence that he abused prescribed pain medication and amphetamines to cope with his PTSD.

In February 2014, the Veteran provided a private opinion.  Although the physician opined that the Veteran's substance dependency was developed while in service as a direct result of his psychological state and service-connected condition, he also stated that the Veteran's diagnosis of "polysubstance dependence" was in remission. 

In December 2016, following the July 2015 remand, the Veteran was provided another VA examination to determine the etiology of any substance abuse diagnosis.  The examiner noted that the Veteran denied any current alcohol or illegal drug use.  The Veteran stated he started to abuse alcohol and prescription medication in 2007 and went to treatment in 2011.  The Veteran further provided that he had not abused any substances since 2011 and denied any substance abuse symptoms.  The examiner noted that the Veteran was no longer abusing substances and denied any substance use disorder related symptoms since 2011.  The examiner then opined that all of the Veteran's previous substance use disorders were in sustained remission and no longer affected his daily functioning or caused impairment in his function.

After review of the foregoing evidence, the Board finds that the medical and lay evidence of record does not show that the Veteran has a current substance abuse disability.  The Board acknowledges that the Court has previously held that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, however, the record does not reflect the Veteran has had a substance abuse disability at any time during the pendency of this case, and the Veteran has denied having any substance abuse since discharge from service. 

Therefore, because the Veteran does not currently have a substance abuse disability, service connection must be denied. 


ORDER

Entitlement to an effective date earlier than July 21, 2011 for the assignment of a 20 percent rating for right shoulder strain is denied.

Service connection for substance abuse, as secondary to PTSD, is denied. 



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


